November 5 2013


                                     DA 12-0689

         IN THE SUPREME COURT OF THE STATE OF MONTANA
                                     2013 MT 327



IN THE MATTER OF:

L.A.,

          Respondent and Appellant.


APPEAL FROM:      District Court of the Twenty-First Judicial District,
                  In and For the County of Ravalli, Cause No. DI 11-05
                  Honorable Jeffrey H. Langton, Presiding Judge


COUNSEL OF RECORD:

           For Appellant:

                  Wade Zolynski, Chief Appellate Defender; Eileen A. Larkin, Assistant
                  Appellate Defender; Helena, Montana

           For Appellee:

                  Timothy C. Fox, Montana Attorney General; Micheal S. Wellenstein,
                  Assistant Attorney General; Helena, Montana

                  William E. Fulbright, Ravalli County Attorney; Hamilton, Montana



                                               Submitted on Briefs: October 16, 2013
                                                          Decided: November 5, 2013


Filed:

                  __________________________________________
                                    Clerk
Justice Jim Rice delivered the Opinion of the Court.



¶1     L.A. appeals the order of the Twenty-First Judicial Court, Ravalli County,

ordering her involuntary commitment and involuntary medication. After a two-day trial,

the jury concluded by special verdict that L.A. was suffering from a mental disorder, was

unable to provide for her basic needs, was an imminent threat of injury to herself or

others, and, if left untreated, her condition would deteriorate. At the dispositional hearing

immediately following the verdict, the District Court adopted an Order of Commitment

and Transport Order submitted by the State. In 2011, we reversed a previous order of

commitment for L.A. due to the entry of an order by the District Court that employed

conclusory statements of statutory criteria rather than a detailed statement of facts. In re

L.L.A., 2011 MT 285, ¶¶ 11, 23, 362 Mont. 464, 267 P.3d 1. L.A. challenges the present

commitment order on the same grounds. We affirm and review the following issues on

appeal:

¶2     1. Did the District Court err by failing to make a detailed statement of facts in its
post-trial disposition order as required by § 53-21-127(8)(a), MCA?

¶3    2. Did the District Court err by failing to meet the statutory prerequisites of § 53-
21-127(8)(h), MCA, to authorize involuntary medication?

                 FACTUAL AND PROCEDURAL BACKGROUND

¶4     L.A. has previously been diagnosed as suffering from Schizophrenia. Following

her release from her previous commitment in April 2011, L.A. was on medication and her

condition was stable. She returned to live with her parents and was seen at a health clinic

                                          2
to assist her with a treatment program. L.A. moved into her own apartment, but later

moved back in with her parents. L.A. stopped taking her medication in early 2012, and

her unusual behavior started to return. L.A.’s parents were concerned for L.A.’s safety

and well-being, and began documenting L.A.’s behavior. Based on a report by Fred

Huskey, a licensed clinical professional counselor and certified mental health

professional, the State filed a petition for involuntary commitment of L.A.            L.A.

requested a jury trial pursuant to § 53-21-125, MCA.

¶5     At trial, L.A.’s father testified that L.A. stopped taking her medications because

she believed “medications are poison and that they will kill her.” He also testified

regarding his concern for her health due to her refusal to seek medical treatment for

health problems and her increasingly poor hygiene. L.A. would get agitated and become

physically aggressive with her parents if they asked her to take her medication or

otherwise suggested she had a mental disorder. He also testified that L.A. was engaging

in increasingly odd behavior such as staring at the wall and laughing while alone, placing

toxic substances near her private area to prevent evil from getting her, plugging the toilet

with items to stop evil rays, and placing coins around her bed to protect her from evil or

“bioterror.” The jury viewed a videotape recorded by L.A.’s parents depicting strange

behaviors by L.A. during a week long period shortly before trial. L.A.’s father also

testified that L.A. was afraid to live alone due to her worsening paranoia, and was unable

to pay her bills or manage her own finances.




                                         3
¶6     Darby Deputy Marshall Jon Moles testified that, a few days before the trial, L.A.

approached him and asked him if he could hear screaming. She then told him that

someone was being murdered at Como Lake, and that people in black clothing were in

town to artificially inseminate people. Irene Walters, a nurse practitioner at Riverfront

Mental Health Center, testified that L.A.’s condition began to deteriorate when she quit

taking her medications in early 2012. Walters testified she was afraid that L.A.’s fears

were so strong that she could ultimately hurt herself or her family. Huskey testified that

Schizophrenia is treatable, but if left untreated each psychotic episode results in greater

damage. Huskey believed that L.A. was not able to provide for her own basic needs or

safety, and could be at risk of harming herself or others. Huskey did not recommend a

less restrictive plan for L.A. because of her refusal to take medication and follow up with

her treatment plan.

¶7     L.A. testified on her own behalf and adamantly denied having a mental disorder.

She claimed that attempts to confine and forcibly medicate her were a threat to national

security, and likely the result of sexual harassment. She also claimed that if she was

forced to take medication she would likely die.

¶8     The jury completed a special verdict form, concluding that by a reasonable

medical certainty L.A. suffered from a mental disorder. The jury also found by clear and

convincing evidence that because of her mental disorder L.A. was “substantially unable

to provide for her basic needs of food, clothing, shelter, health, or safety;” that “there

exists an imminent threat of injury to [L.A.] or to others because of [her] acts or

                                         4
omissions;” and that L.A.’s mental disorder, “as demonstrated by [L.A.’s] recent acts or

omissions, will, if untreated, predictably result in deterioration” to the point she “will

become a danger to self or to others, or will be unable to provide for [her] own basic

needs.” Finally, the jury found that the physical facts and evidence necessary to support

their answers were proven beyond a reasonable doubt.

¶9     Immediately after dismissing the jury, the District Court held a dispositional

hearing. The court asked the State for a proposed order, which the State already had

prepared. The Order of Commitment recited the findings stated on the special verdict

form, which essentially tracks the language of § 53-21-126(1), MCA.             The order

contained five additional findings of fact, including that L.A. suffers from Schizophrenia,

undifferentiated type, as diagnosed by Huskey; that, based upon the testimony, L.A.

required commitment to Montana State Hospital; and that this commitment was the

least-restrictive environment possible “based upon [L.A.’s] behavior and non-compliance

with medications.” The order committed L.A. to the Montana State Hospital for up to 90

days, and approved involuntary medication if it was deemed necessary to facilitate her

treatment. The court orally stated that the commitment and involuntary medication

authorization were based on findings of the jury and the report by Huskey.

                               STANDARD OF REVIEW

¶10    We exercise de novo review to determine whether a district court correctly

interpreted and applied the relevant statutes. In re Mental Health of E.P.B., 2007 MT

224, ¶ 5, 339 Mont. 107, 168 P.3d 662. Whether a district court’s findings of fact satisfy

                                         5
the statutory requirements is a question of law which we review for correctness. In re

L.L.A., ¶ 7.

¶11    It is the jury’s function to weigh and resolve conflicts in the evidence, judge the

credibility of witnesses, and “make the factual determinations necessary to render a

verdict.” Seltzer v. Morton, 2007 MT 62, ¶ 94, 336 Mont. 225, 154 P.3d 561. The court

must defer “to the jury’s constitutionally sanctioned decisional role,” Mont. Const. art. II,

§ 26, and it is not the court’s role to repeat the jury’s tasks and retry a case or reweigh

evidence. Seltzer, ¶ 94. We review a jury verdict to determine whether, viewing the

evidence in the light most favorable to the prevailing party, it is supported by substantial

credible evidence. Seltzer, ¶ 94.

                                      DISCUSSION

¶12 1. Did the District Court err by failing to make a detailed statement of facts in its
post-trial disposition order as required by § 53-21-127(8)(a), MCA?

¶13    The key difference between this case and L.A.’s 2011 appeal is that the findings

here were made by a jury instead of a judge. In In re L.L.A., the trial judge was the trier

of fact. Here, L.A. received a trial by jury and the jury found that the evidence proved

beyond a reasonable doubt that L.A. suffered from a mental disorder, was unable to care

for herself, posed a threat of harm to herself or others, and, if left untreated, would

continue to deteriorate.

¶14    Only once in a published opinion have we addressed a case where a jury, rather

than a judge, made the involuntary commitment determination. See In re D.M.S., 2009

MT 41, 349 Mont. 257, 203 P.3d 776.           In re D.M.S. involved a challenge to the
                                          6
sufficiency of the evidence. In re D.M.S., ¶¶ 3, 20. Here, L.A. does not challenge the

sufficiency of the evidence to support the jury’s verdict, but argues only that the District

Court erred “by ordering her involuntary commitment . . . without providing a detailed

statement of facts” as required by § 53-21-127(8), MCA.

¶15    Juries generally do not enter detailed findings of fact from the evidence they hear.

Though the involuntary commitment statutes must be strictly followed, including the

entry of “detailed findings of fact,” § 53-21-127(8)(a), MCA, it is not possible for a

judge, who is not privy to a jury’s deliberations, to know in detail what evidence the jury

accepted or rejected in reaching its verdict. To ask the judge to enter detailed findings

after a jury has reached a commitment verdict would require speculation and usurp the

jury process, allowing the judge’s determination of the evidence to supersede the jury’s.

“Statutory construction should not lead to absurd results if a reasonable interpretation can

avoid it.” Bitterroot River Protective Ass’n. v. Bitterroot Conserv. Dist., 2008 MT 377,

¶ 72, 346 Mont. 507, 198 P.3d 219 (citation omitted).

¶16    Here, the jury utilized a special verdict form upon which they indicated that the

evidence proved that L.A. suffered from a mental disorder, was unable to care for herself,

posed a threat of harm to herself or others, and, if left untreated, would continue to

deteriorate predictably to the point of danger to herself or others. The special verdict

form, along with the additional findings entered by the District Court in its order, were

sufficient to satisfy the statutory requirements in a case tried to a jury.




                                           7
¶17 2. Did the District Court err by failing to meet the statutory prerequisites of § 53-
21-127(8)(h), MCA, to authorize involuntary medication?

¶18   L.A. argues the District Court erred by “authorizing her involuntary medication

without providing a detailed statement of facts,” citing § 53-21-127(8)(h), MCA.

However, this provision does not require entry of a detailed statement of facts for

purposes of authorizing the administration of medication involuntarily. That requirement

is applicable only to the determination that a respondent is suffering from a mental

disorder and requires commitment. See § 53-21-127(8)(a), MCA. The court’s reasoning

regarding why “involuntary medication was chosen from among other alternatives” must

only be supported by the usual “findings of fact.” Section 53-21-127(8)(h), MCA.

¶19   The jury determined that the evidence presented at trial proved beyond a

reasonable doubt that L.A. suffered from a mental disorder and that her condition

satisfied the requirements for commitment. The District Court orally noted that the order

was adopted based upon the findings of the jury and the recommendations of Huskey, the

designated Professional Person. Its written findings stated that the commitment and

involuntary   medication    authorization   were    ordered   based    upon    Huskey’s

recommendation and L.A.’s “behavior and non-compliance with medications,” and that

less restrictive alternatives were not appropriate for the same reason. Though these

findings do not detail the particular evidence upon which the court’s findings and

conclusions were based, the record was replete with evidence of L.A.’s behavior and




                                        8
non-compliance with medications, and the statute only required findings supporting the

reasoning for the authorization. Therefore, we conclude the order was sufficient.1

¶20    Affirmed.


                                                     /S/ JIM RICE


We concur:


/S/ MICHAEL E WHEAT
/S/ PATRICIA COTTER
/S/ BETH BAKER
/S/ LAURIE McKINNON




1
  We are mindful that in In re R.W.K, 2013 MT 54, ¶ 32, 369 Mont. 193, 297 P.3d 318, decided
after the case sub judice was tried, we “urge[d] the district courts to plainly and clearly state in
orders of commitment whether the circumstances justify authorizing the chief medical officer or
designated physician to administer medication involuntarily, and if so, the reason involuntary
medication was chosen from among other alternatives.” Although this task belonged to the
District Court, the court’s ability to identify determining circumstances was likewise inhibited by
not being privy to the jury’s acceptance or rejection of evidence during deliberations.
                                                9